                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
______________________________________
CHRISTOPHER GURBA,                     )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civ. A. No. 19-2910 (CJN)
                                       )
RICHARD V. SPENCER, SECRETARY,         )
U.S. DEP’T OF THE NAVY,                )
                                       )
      Defendant.                       )
_______________________________________)

                        DEFENDANT’S MOTION TO DISMISS OR,
                     IN THE ALTERNATIVE, TO TRANSFER VENUE

       Defendant Richard V. Spencer, Secretary, U.S. Department of the Navy, by and through

undersigned counsel, moves to dismiss pursuant to Rule 12(b)(3) or, in the alternative, to transfer

venue under 28 U.S.C. §§ 1404 and 1406(a). The grounds for this motion are set forth more fully

in the attached memorandum of points and authorities. A proposed order is attached hereto.

       In the event that this motion is denied, Defendant requests that his Answer be due 14 days

from the denial of the motion.

Dated: January 24, 2020                      Respectfully submitted,

                                             Respectfully submitted,
                                             JESSIE K. LIU, D.C. Bar # 472845
                                             United States Attorney for the District of Columbia

                                             DANIEL F. VAN HORN, D.C. Bar # 924092
                                             Chief, Civil Division

                                         By: /s/ John Moustakas
                                            John Moustakas, D.C. Bar #442076
                                            Assistant United States Attorney
                                            555 Fourth Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-2518 | john.moustakas@usdoj.gov
                                            Counsel for Defendant
                                Local Civil Rule 7(m) Certification

        Undersigned counsel has attempted to confer with Plaintiff’s counsel via email seeking

Plaintiff’s position as to the alternative relief being sought in this motion (i.e. transfer of venue).

Undersigned counsel, however, has not received a response as of the time of this filing.



                                            By: /s/ John Moustakas
                                               John Moustakas, D.C. Bar #442076
                                               Assistant United States Attorney
                                               555 Fourth Street, N.W.
                                               Washington, D.C. 20530
                                               (202) 252-2518 | john.moustakas@usdoj.gov




                                                   2
                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
______________________________________
CHRISTOPHER GURBA,                     )
                                       )
      Plaintiff,                       )
                                       )
      v.                               ) Civ. A. No. 19-2910 (CJN)
                                       )
RICHARD V. SPENCER, SECRETARY,         )
U.S. DEP’T OF THE NAVY,                )
                                       )
      Defendant.                       )
_______________________________________)

MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF DEFENDANT’S
  MOTION TO DISMISS OR, IN THE ALTERNATIVE, TO TRANSFER VENUE

       Defendant Richard V. Spencer, Secretary, U.S. Department of the Navy, by and through

undersigned counsel, respectfully submits this memorandum of points and authorities in support

of its motion to dismiss or, in the alternative, to transfer venue. Because all, or nearly all of the

employment practices challenged in this action occurred in New Orleans, Louisiana, venue is

improper in the District of Columbia, and the therefore the case should either be dismissed or it

should be transferred to the Easter District of Louisiana pursuant to 28 U.S.C. §§ 1404 and 1406(a).

                                   STATEMENT OF FACTS

       In his Complaint (ECF No. 1), Plaintiff Christopher Gurba, a resident of Harvey, Louisiana,

alleges that the U.S. Department of the Navy (“Navy”) discriminated against him on the basis of

his race and retaliated against him for engaging in protected EEO activity. Compl. at ¶¶ 1, 2, 44-

51. At all relevant times, Plaintiff was employed as a Supervisory Police Officer, GS-0083-08 for

Commander, Navy Region Southeast, Security Department, Naval Air Station Joint Reserve Base

in New Orleans, LA (“NASJRBNOLA”). Id. at ¶ 15. See also Declaration of Bobby D. Brown

at ¶ 3a (hereinafter “Brown Decl.”), attached hereto as Exhibit 1. That was Plaintiff’s sole official
duty station, and it is where the Complaint alleges that he suffered discrimination and retaliation.

See generally Compl. See also Brown Decl. at ¶ 3b (Ex. 1). Plaintiff now brings suit in the District

of Columbia for claims of discrimination and retaliation under Title VII of the Civil Rights Act of

1964 (“Title VII”), 42 U.S.C. § 2000e, et seq.

                                      LEGAL STANDARDS

       “Under Federal Rule of Civil Procedure 12(b)(3), a defendant may, at the lawsuit’s outset,

test whether the plaintiff ‘has brought the case in a venue that the law deems appropriate.’” See

Black v. City of Newark, 535 F. Supp. 2d 163, 166 (D.D.C. 2008) (citing Modaressi v. Vedadi, 441

F.Supp.2d 51, 53 (D.D.C. 2006). The D.C. Circuit has cautioned that “[c]ourts in this circuit must

examine challenges to . . . venue carefully to guard against the danger that a plaintiff might

manufacture venue in the District of Columbia.” Cameron v. Thornburgh, 983 F.2d 253, 256

(D.C. Cir. 1993). “[Rule] 12(b)(3) instructs the court to dismiss or transfer a case if venue is

improper or inconvenient in the plaintiff’s chosen forum.” See Hamilton v. Paulson, No. 07-1365,

2008 WL 4531781, at *2 (D.D.C. October 10, 2008) (quoting Pendleton v. Mukasey, 552 F. Supp.

2d 14, 17 (D.D.C. 2008)).

       “Because it is the plaintiff’s obligation to institute the action in a permissible forum, the

plaintiff usually bears the burden of establishing that venue is proper.” Black, 535 F. Supp. 2d at

166 (citing Freeman v. Fallin, 254 F. Supp. 2d 52, 56 (D.D.C. 2003) (additional citations

omitted)). In doing so, a plaintiff must demonstrate “proper venue with respect to each cause of

action.” Lamont v. Haig, 590 F.2d 1124, 1135 (D.C. Cir. 1978). The Court ordinarily “accepts

the plaintiff’s well-pled factual allegations regarding venue as true, draws all reasonable inferences

from those allegations in the plaintiff’s favor, and resolves any factual conflicts in the plaintiff’s

favor.” Pendleton v. Mukasey, 552 F.Supp.2d 14, 17 (D.D.C.2008) (citing Darby v. U.S. Dep’t of
Energy, 231 F.Supp.2d 274, 276–77 (D.D.C.2002)). The Court need not, however, accept the

plaintiff’s legal conclusions as true, Darby, 231 F.Supp.2d at 277, and may consider material

outside of the pleadings. Artis v. Greenspan, 223 F.Supp.2d 149, 152 (D.D.C. 2002) (citing Land

v. Dollar, 330 U.S. 731, 735 n. 4 (1947)).

                                          ARGUMENT

       The District of Columbia is Not The Proper Venue For Plaintiff’s Title VII Claim

       Venue for Plaintiff’s Title VII claim is improper in this District because the alleged

unlawful employment practices were committed in New Orleans, Louisiana – located in the federal

Eastern District of Louisiana. Plaintiff was employed in the Eastern District of Louisiana at all

relevant times, the employment actions complained of occurred in the Eastern District of Louisiana

and the relevant employment records are located in the Eastern District of Louisiana. See Brown

Decl. at ¶ 3a – c (Ex. 1). And, had Plaintiff’s employment not been terminatioend, he would have

worked in the Eastern District of Louisiana. Id. at ¶ 3d.

        In cases arising under Title VII, venue must be determined according to a special venue

provision, 42 U.S.C. § 2000e-(5)(f)(3). See Daniels v. Wilkie, No. Civ A. No. 17-1543 (RC), 2018

WL 2324085, at *3 (D.D.C. May 22, 2018). It provides, in relevant part, that actions may be

brought in (1) “any judicial district in the State in which the unlawful employment practice is

alleged to have been committed,” (2) “the judicial district in which the employment records

relevant to such practices are maintained and administered,” or (3) “the judicial district in which

the aggrieved person would have worked but for the alleged unlawful employment practice.” 42

U.S.C. § 2000e-5(f)(3). The statute further provides that “if the respondent is not found within

any such district, such an action may be brought within the judicial district in which the respondent
has his principal office.” 42 U.S.C. § 2000e-5(f)(3). 1 As courts have frequently observed, “[t]his

provision indicates that Congress intended to limit venue in Title VII cases to those jurisdictions

concerned with the alleged discrimination.” James v. Verizon Servs. Corp., 639 F. Supp. 2d 9, 12

(D.D.C. 2009) (citing Stebbins v. State Farm Mut. Auto. Ins. Co., 413 F.2d 1100, 1102 (D.C. Cir.

1969)). “If the plaintiff brings suit in a jurisdiction that does not satisfy one of the venue

requirements listed in 42 U.S.C. § 2000e–5(f)(3), venue is improper.” Id. (citing 42 U.S.C. §

2000e–5(f)(3); Washington v. Gen. Elec. Corp., 686 F.Supp. 361, 363 (D.D.C.1988)).

         When assessing the district implicated under the statute’s three prongs, courts engage in a

“‘commonsense appraisal’ of events having operative significance.” Darby, 231 F. Supp. 2d at

277 (quoting Lamont, 590 F.2d at 1134); Donnell v. Nat’l Guard Bureau, 568 F.Supp. 93, 94

(D.D.C.1983) (citation omitted) (“Venue determinations of where a claim arose are based on a

‘commonsense appraisal’ of events . . . Title VII determinations of the locus of disputed

employment practices should be examined in a similar vein.”). In this case, that common sense

appraisal leads to the inescapable conclusion that venue is improper in this District.

         Under the first basis for venue—the location where the unlawful employment practice is

alleged to have been committed—“a court ‘must look to the place where the decisions and actions

concerning the employment practices occurred,’” Walden v. Locke, 629 F.Supp.2d 11, 14 (D.D.C.

2009) (quoting Ifill, 2006 WL 3349549 at *2), and venue will be deemed to lie “where a

‘substantial part’ of the decisions or actions related to the practice occurred.” Kendrick v. Potter,

No. 06-122, 2007 WL 2071670, at *2 (D.D.C. July 16, 2007). Here, the Complaint makes evident


1
 Because the Navy is present and may be sued within the Eastern District of Louisiana, this alternative provision
extending venue to where it maintains its principal office is not triggered. Cf. Slaby v. Holder, 901 F. Supp. 2d 129,
134 (D.D.C. 2012) (“By its plain terms, this fourth residual basis for jurisdiction is only available when the defendant
cannot be found within any of the districts provided for by the first three bases.”). But, even if it were, venue in the
District of Columbia would be improper: the Secretary of the Navy maintains its principal office at the Pentagon, in
Arlington, Virginia – in the federal Eastern District of Virginia – not in the District of Columbia. See Brown Decl. at
¶ 3e.
that all, or virtually all, of the alleged actions and decisions at issue in this case occurred in New

Orleans, LA, where Plaintiff worked at all times relevant to his Complaint. See e.g., Compl. ¶¶ 1,

15. See also Brown Decl. at ¶ 3a (Ex. 1). Plaintiff contends that Defendant discriminated and

retaliated against him, as detailed in his Complaint at ¶¶18-43. At the heart of each claim are the

actions and decisions allegedly taken by various supervisors in New Orleans, Louisiana. See e.g.,

Compl. ¶¶ 18-19, 23, 25-28, 31, 33-43. Because a “substantial part” of the employment decisions

occurred in New Orleans, Louisiana, the first prong of the venue statute does not authorize suit in

this District.

        The other possible bases for venue are similarly unavailing. Under the second basis of the

venue statute, venue is proper in the one place “where the complete master set of [a plaintiff’s]

relevant employment records are maintained and administered, not merely where any records

happen to be located.” Kendrick, 2007 WL 2071670 at *3. “Declarations of human resource

officers and employers are sufficient to establish where the employment records are maintained

and administered.” Id. Here, the records relevant to Plaintiff’s claims are maintained and

administered in the Eastern District of Louisiana. See Brown Decl. at ¶ 3c (Ex. 1). And, finally,

venue does not lie in the District of Columbia under the third prong of the venue statute because

Plaintiff “makes no allegations that [he] would have worked in this [D]istrict but for the alleged

unlawful employment practices.” Walden, 629 F.Supp.2d at 14; see also Hamilton v. TSA, 263 F.

Supp. 3d 317, 320 (D.D.C. 2016); Ellis, 2015 WL 9272835 at 2.

        When an action is filed in the wrong district, as it is here, the district court “shall dismiss,

or, if it be in the interest of justice, transfer such case to any district or division in which it could

have been brought.” 28 U.S.C. § 1406(a); Hamilton, 2008 WL 4531781, at *3 (citing Pendleton,

552 F.Supp.2d at 17 (quoting 28 U.S.C. § 1406(a)). Thus, this Court should either dismiss this
case or transfer it to the United States District Court for the Eastern District of Louisiana. 2 See 28

U.S.C. § 1406(a) (a court “shall dismiss, or if it be in the interest of justice, transfer such case” to

a proper venue). To reach any other conclusion effectively would mean that all employment

discrimination suits against the government could be brought in the District of Columbia merely

because the offices of most government agencies are here. As the statutory language makes plain,

that is not what Congress intended. See 42 U.S.C. § 2000e-5(f)(3); Stebbins, 413 F.2d at 1102.

                                          CONCLUSION

       For the foregoing reasons, Defendant respectfully requests that the Court dismiss the

Complaint or, in the alternative, transfer this matter to the United States District Court for the

Eastern District of Louisiana.

Dated: January 24, 2020                        Respectfully submitted,

                                               JESSIE K. LIU, D.C. Bar. No. 472845
                                               United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar No. 924092
                                               Chief, Civil Division


                                           By: /s/ John Moustakas
                                              John Moustakas, D.C. Bar #442076
                                              Assistant United States Attorney
                                              555 Fourth Street, N.W.
                                              Washington, D.C. 20530
                                              (202) 252-2518
                                              john.moustakas@usdoj.gov
                                              Counsel for Defendant

2
  The decision whether a transfer or a dismissal is in the interest of justice rests within the sound
discretion of the district court. Stewart Org., Inc. v. Ricoh Corp., 487 U.S. 22, 29 (1988); Piper
Aircraft v. Reyno, 454 U.S. 235, 257 (1981); Naartex Consulting Corp. v. Wyatt, 722 F.2d 779,
789 (D.C. Cir. 1983), cert. denied, 467 U.S. 1210 (1984. The district court has the same discretion
to dismiss, rather than transfer, in employment cases, but “[g]enerally, the ‘interest of justice’
instructs courts to transfer cases to the appropriate judicial district, rather than dismiss them.”
Hamilton, 2008 WL 4531781, at *3 (citing James, 227 F. Supp. 2d at 20); Washington, 686 F.
Supp. at 362.
                    UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
______________________________________
                                       )
FRANCISCO DEL POZO,                    )
                                       )
       Plaintiff,                      )
                                       )
       v.                              ) Civil Action No.: 18-2670 (CRC)
                                       )
SONNY PERDUE, Secretary,               )
U.S. Department of Agriculture,        )
                                       )
       Defendant.                      )
______________________________________ )

                                   [PROPOSED] ORDER

       Upon Consideration of Defendant’s Motion to Dismiss or, In The Alternative, To Transfer

Venue (the “Motion”), the supporting memorandum of points and authorities, Plaintiff’s response

thereto, if any, and the entire record herein, it is hereby ORDERED that the Motion is GRANTED

and Plaintiff’s Complaint is DISMISSED.



It is SO ORDERED this ___ day of __________, 2019.



                                           ___________________________
                                           CHRISTOPHER R. COOPER
                                           United States District Judge
